Title: To Thomas Jefferson from Morgan Brown, 1 October 1799
From: Brown, Morgan
To: Jefferson, Thomas



Sir
Palmyra October 1st. 1799

I have in my possession two stone or Marble Statues, taken out of the ground within a few miles of this place which I suppose are the largest which have ever been discovered in North America that were really made by the Original inhabitance—one is the likeness of a very old man from the waist upwards and the other a woman—they are about the size of children of eight or ten years old and weigh nearly 70 ?. each—
They were found on a high bluff on the north side of Cumberland river standing side by side faceing to the East, the tops of their heads about six inches under the surface of the earth; there ware two large mounds a little to the West of them and a quantity of human bones under and near them—
A Farmer discovered them as he was Ploughing the land—and they were some what injured by the plough as also by the rustic inhabitance who first came to see them, but they are still sufficently entire to shew the degree of knowledge in sculpture the Aborigins had Attained to,
If you concieve Sir that they will be mat[ters] of Curiosity to you,  or worth your Acceptance; they are at your service: I can send them to Natchez or New Orlans if you will direct what shall be done with them there—
I have the Honor to be with the highest respect & Esteem your Unknown Humble Servt.

Morgan Brown

